UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7167


MICHAEL MCKNIGHT, a/k/a Michael Tyrell McKnight,

                Plaintiff - Appellant,

          v.

JON OZMINT, Director SCDC; GREGORY KNOWLIN, Warden; LINDA
BRADSHAW, Assoc Warden; D. JONES, Sgt,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Margaret B. Seymour, District
Judge. (8:09-cv-03015-MBS)


Submitted:   October 19, 2010             Decided:   October 28, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael McKnight, Appellant Pro Se. John Betts McCutcheon, Jr.,
Lisa Arlene Thomas, THOMPSON & HENRY, P.A., Conway, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       McKnight     appeals       the     district      court’s       order

accepting       the    recommendation         of     the     magistrate          judge    and

granting defendants’ motion for summary judgment.                           The district

court referred this case to a magistrate judge pursuant to 28

U.S.C.A. § 636(b)(1) (West 2006 & Supp. 2010).                            The magistrate

judge recommended that summary judgment be granted to Defendants

and advised McKnight that failure to file timely and specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

            The       timely       filing     of     specific       objections       to      a

magistrate       judge’s      recommendation          is     necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been     warned        of     the     consequences           of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also     Thomas     v.     Arn,    474    U.S.     140    (1985).

McKnight has waived appellate review by failing to file specific

objections       after    receiving         proper    notice.            Accordingly,      we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions         are   adequately        presented      in     the    materials

before    the    court     and     argument       would     not    aid    the    decisional

process.

                                                                                   AFFIRMED

                                              2